Citation Nr: 1115820	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  08-15 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for peripheral neuropathy, to include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1968, to include service in the Republic of Vietnam where he was presumably exposed to Agent Orange.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

A Travel Board hearing was held in August 2010 before the undersigned Acting Veterans Law Judge, sitting at the RO.  A copy of the transcript of that hearing is of record.  At the hearing, the Veteran indicated that he wished to withdraw the issue of entitlement to service connection for sleep apnea.  (See hrg. tr. at pg. 2.)  Accordingly, this claim is not currently in appellate status before the Board.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed to herbicide agents.

2.  The Veteran's peripheral neuropathy was not manifested until many years after discharge from service and there is no causal connection between current peripheral neuropathy and service or any incident therein, to include exposure to herbicides.  


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated by service, may not be so presumed, nor may any peripheral neuropathy be presumed to have been incurred as a result of herbicide exposure.  38 U.S.C.A. §§ 1110, 1113, 1116, 5103A, 5107, 5109 (West 2002 & West 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, a November 2009 letter to the Veteran from the RO specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) informing the Veteran about the information and evidence he was expected to provide; and (4) requesting the Veteran to provide any information or evidence in his possession that pertained to the claim.

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements and testimony from the Veteran and his representative, as well as the opinion from a VA medical expert in neurology.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.


Service Connection - In General

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

A disorder may be service connected if the evidence of record, regardless of its date, shows that the Veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b) (2010); Savage v. Gober, 10 Vet. App. 488, 494- 95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b) (2010).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(d) (2010).

The applicable criteria provide that a disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  No condition other than ones listed in 38 C.F.R. § 3.309(a), however, will be considered chronic. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 2002 & Supp. 2010); 38 C.F.R. § 3.307(a) (2010).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era and has a disease listed at section 3.309(e) shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2010).

In pertinent part, pursuant to 38 C.F.R. § 3.309(e), acute and subacute peripheral neuropathy manifested to a degree of 10 percent or more within one year after the last date on which the Veteran was exposed to an herbicide agent during active military service shall be service connected, if a Veteran was exposed to a herbicide agent during active military, naval, or air service, and the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, and provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.

Note 2 of 38 C.F.R. § 3.309(e) states that for purposes of that section, the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.

The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii) (2010).

Where a Veteran had active service continuously for 90 days or more during a period of war, and an organic diseases of the nervous system (i.e., peripheral neuropathy) becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  It is not required that the disease be diagnosed in the presumptive period, but only that there be then shown by acceptable medical or lay evidence characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Symptomatology shown in the prescribed period may have no particular significance when first observed, but in light of subsequent developments it may gain considerable significance.  38 C.F.R. § 3.307(c) (2010).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b) (2010); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c) (2010); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).

Factual Background

The Veteran contends that service connection for peripheral neuropathy of the upper and lower extremities should be established based on the presumption of exposure to herbicides in Vietnam.  At the personal hearing in August 2010, the Veteran testified that he had experienced circulation problems and "nerve jumping" in his legs as far back as he could remember.  (See hrg. tr. at pg. 5.)  He also experienced these problems in his upper extremities.  (Hrg. tr. at 6.)  He acknowledged that he was first made aware of the diagnosis of peripheral neuropathy in 2004 when he was being treated for a back disorder.  (Hrg. tr. at 3.)  

The STRs show no complaints, treatment, or diagnosis referable to any abnormalities manifested by peripheral neuropathy during service.  Post service private records reflect that he was seen in January 2004 for a skin rash and was ultimately diagnosed as having shingles.  A private electromyograph (EMG) and nerve conduction studies accomplished in March 2006 showed symmetrical demyelinating motor and sensory peripheral polyneuropathy.  There was no evidence of amyotrophic lateral sclerosis (ALS).  The examiner noted on the EMG report that the Veteran had been exposed to Agent Orange.  Since that time, he had developed odd symptoms, to include restless leg syndrome.  He had also noted fasciculations in the legs and sometimes in the arms.  

In a September 2007 report, D.C.D., D.O., reported that the Veteran had a neurological disability in the lower extremities due to exposure to the herbicide Agent Orange in Vietnam.  The doctor reported that he had discussed this with the Veteran's neurologist (Dr. K.) and that they both agreed that his peripheral neuropathy directly resulted from this inservice exposure.  

In statements in March 2008 and June 2008, S.K., M.D., opined that the Veteran's peripheral neuropathy was related to his inservice exposure to herbicides.  In the June 2008 statement, he assessed that the Veteran presented with a mixed picture of denervation in the lower extremities, motor sensory neuropathy and axonal neuropathy.  He continued that this finding, taken in connection with preserved reflexes, was reflective of involvement of the muscle membrane as well as the long tracts.  He stated that in general such a phenomenon was seen in toxic involvements which involved multiple areas including the nerves, the muscles, as well as the spinal cord.  The doctor added that the Veteran had been exposed to Agent Orange in Vietnam and after looking through the reports, he concluded that there were isolated examples of polyneuropathy, myelopathy, motor neuron disease, and he appeared to be in a state of mixture of all those entities.  

Review of a VA examination report from February 2009 reflects that the examiner reviewed the claims file prior to examination of the Veteran.  The examiner also found that the Veteran had peripheral neuropathy, specifically described as mild, early peripheral neuropathy with predominant axonal degeneration of bilateral upper and lower extremities.  The examiner opined that this condition was not caused by the Veteran's Agent Orange exposure.  As rationale, she noted that this condition resulted from various causes to include diabetes, B12 and folate deficiency, alcohol use, autoimmune disease such as lupus, rheumatoid arthritis, Guillain-Barre syndrome, AIDS, inherited disorders such as Charcot-Marie-Tooth disease, exposures to toxins such as heavy metals, gold, lead, arsenic, mercury, and organophate pesticides.  It also resulted from some medication and from trauma.  She added that Agent Orange was recognized to cause acute or subacute peripheral neuropathy, which appeared within one year of exposure and resolved within two years, and this was clearly not indicated in this Veteran.  

Additional records from S.K., M.D., were received.  These records from January 2009 reflect that the Veteran's peripheral neuropathy diagnosis remained the same.  This was also corroborated by additional EMG studies in February 2009.  

Following the Veteran's testimony at a personal hearing in August 2010 where he elaborated on his contentions, additional VA medical expert opinion was obtained on the question of whether the Veteran's inservice exposure to Agent Orange caused him to develop peripheral neuropathy in the upper and lower extremities.  

The medical expert's opinion report from January 2011 reflects that the Veteran's claims file was reviewed.  It was noted by the expert, a neurologist, that there were conflicting opinions on this matter of record.  The expert did not believe that the Veteran's peripheral neuropathy was related to inservice herbicide exposure.  For rationale, she pointed out that there was a lack of subacute or acute findings showing peripheral neuropathy near the time of his exposure.  

In a February 2011 report, a private physician noted that she first conducted an EMG on the Veteran in 2004.  Early neuropathy was shown at that time.  She noted that this condition was compatible with toxic exposure to Agent Orange based on onset, slow progression, and sensory features greater than motor features with demyelination and axonal loss.   

Analysis

As to the claim of service connection on the basis of presumption of exposure to herbicides, the law is clear that acute and subacute peripheral neuropathy must be manifested to a degree of 10 percent or more within one year after the last date on which the Veteran was exposed to an herbicide agent during active military service.  In this case, the STRs do not show any manifestations of peripheral neuropathy in service or until many many years after his discharge from service.  While the Veteran testified that he had experienced related symptoms since service, the objective evidence of record is negative for such until 2006.  This is more than 35 years after service discharge.  

As pointed out by the Veteran in his February 2011 statement, and as acknowledged by the Board, the medical expert referred to documents in her January 2011 report which are not referable to the Veteran's case.  The basic fact upon which denial of the claim is based, however, is as she noted, because peripheral neuropathy was not diagnosed until many, many years after service.  The medical expert pointed out that the symptoms of subacute or acute peripheral neuropathy were simply not demonstrated until many years after service.  This corroborates the findings of the VA examiner in February 2009 who explained that while Agent Orange exposure had been shown to be associated with transient acute or subacute peripheral neuropathy, this was not shown in the circumstances of this case.  The expert further pointed out that transient acute/subacute peripheral neuropathy meant that it must appear within one year of exposure and must be resolved within two years.  It is clear that the Veteran's peripheral neuropathy was not clinically demonstrated until many many years after service, and is not acute or subacute in nature.  Based on the evidence of record, the Board finds that service connection for peripheral neuropathy on the presumption of exposure to herbicides, must be denied.

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'd Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Concerning the claim on a direct basis, the Board notes that the Veteran does not claim nor do the STRs show any signs or symptoms of peripheral neuropathy in service or until many years after service separation.  Although the Veteran testified that he first noticed some numbness and weakness in his hands and legs after service, the first objective evidence of any signs or symptoms of peripheral neuropathy, manifested by circulations problems was in 2006, over 35 years after his discharge from service. 

The favorable items of evidence supporting the Veteran's claim are the opinions of private physicians of record.  Their opinions have been summarized above and include 3 physicians' opinions (dated in 2008, 2009, and 2011) that the Veteran's peripheral neuropathy is a direct result of exposure to herbicides in service.  However, none of these physicians offered detailed explanations or analysis for their opinions, and specifically did not address the lack of findings of peripheral neuropathy until many many years after service.  As already noted, for the presumption of Agent Orange exposure to apply, the peripheral neuropathy must be shown within one year of exposure and be resolved within two.  Nor did these doctors point to any specific finding or study which suggested any such relationship.  The Court has held that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999); (See also, Miler v. West. 11 Vet. App. 345, 348 (1998), (a bare conclusion, even when reached by a health care professional, is not probative without a factual predicate in the record.); Black v. Brown, 5 Vet. App. 458 (1993, (medical opinion is inadequate when it is unsupported by clinical evidence.)).

The credible items of evidence of record that addressed the question of direct service connection were the opinions of the VA medical expert and the VA examiner in February 2009.  Both of these examiners addressed the fact that peripheral neuropathy was simply not demonstrated until years after discharge.  The Board finds these opinions most persuasive, as their opinions were corroborated by the medical evidence of record (in that peripheral neuropathy was not shown until recent years) and included detailed discussions of all relevant facts.  The VA examiner's report also considered other possible etiologies and offered a rational and plausible explanation for concluding that the Veteran's peripheral neuropathy was not related in any way to service.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.).

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Veteran is competent to provide evidence of visible symptoms, he is not competent to provide evidence that requires medical knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

In this case, there is no objective evidence of symptoms of peripheral neuropathy in service or until many years after service.  As there is no credible medical evidence of record suggesting a connection between any in-service exposure to herbicides and the Veteran's peripheral neuropathy and no evidence of any manifestations or symptoms attributable to peripheral neuropathy within the first year of discharge from service or until many years thereafter, the Board finds no basis to grant service connection.  Accordingly, the appeal is denied.

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issue on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).





      (CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for peripheral neuropathy, to include as due to Agent Orange exposure, is denied.  




____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


